Allowability Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/814,552 filed on March 10, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Naber on February 28, 2022.

Please amend claims filed on March 10, 2020 as follows:

1.  (Currently Amended) An apparatus for adjusting a screen arrangement for a vehicle roof, comprising:
 a main slider which is configured to be coupled to the screen arrangement and configured for pivoting the screen arrangement out and in and for displacing the screen arrangement, and

wherein, in a guide rail, the main slider is mounted so as to be drivable by means of a first drive cable and the adjusting slider is mounted so as to be drivable by means of a second drive cable, and 
a drive coupling element which couples the first drive cable of the main slider and the second drive cable of the adjusting slider to one another, such that the main slider and the adjusting slider is displaceable, with respect to a common reference point, 
2. (Currently Amended) The apparatus according to claim 1, wherein the drive coupling element is configured as a gear which is coupled to the adjusting slider and which engages with the first drive cable of the main slider and with the second drive cable of the adjusting slider.
3. (Currently Amended)  The apparatus according to claim 1, wherein the drive coupling element is configured as a gear which is coupled to the main slider and which engages with the first drive cable of the main slider and with the second drive cable of the adjusting slider.
4 . (Currently Amended) The apparatus according to claim 2, wherein the gear is configured such that a prescribed movement speed of the adjusting slider is set, said speed being, of a drive speed of the first drive cable and the second drive cable.
5. (Previously Presented)  The apparatus according to claim 1, comprising: a lever arrangement which couples the main slider and the adjusting slider to one another in a releasable manner, wherein the lever arrangement has two pivot levers and a coupling lever which are each coupled to one another so as to be able to pivot relative to each other, wherein one of the pivot levers is coupled to the adjusting slider, and the coupling lever is coupled to the main slider in a releasable manner, such that the coupling lever, in a first folded-in state of the screen arrangement, is coupled to the main slider and, in a second folded-out state of the screen arrangement, is decoupled from the main slider.
6. (Previously Presented)  The apparatus according to claim 5, wherein the coupling lever of the lever arrangement is of U-shaped configuration and engages around a coupling pin on the main slider in the first folded-in state of the screen arrangement.
7. (Previously Presented)   The apparatus according claim 1, comprising: a first drive unit which is coupled to the first drive cable, and a second drive unit which is coupled to the second drive cable, wherein the first and/or the second drive unit have/has an electric motor.
8. (Currently Amended) A vehicle roof for a motor vehicle, comprising: guide rails which are arranged, in relation to a longitudinal axis (L) of the vehicle roof, on opposite sides of the vehicle roof, and an apparatus 
9. (Currently Amended) A method for adjusting a screen arrangement for a vehicle roof, comprising: 
driving a main slider, which is coupled to the screen arrangement in a pivotable manner, by means of displacement of a first drive cable, and therefore pivoting the screen arrangement and configuring a folded-out state of the screen arrangement, and
 driving an adjusting slider, which is coupled to the screen arrangement in a pivotable manner, by displacement of a second drive cable, wherein the first drive cable of the main slider and the second drive cable of the adjusting slider are coupled to one another by a drive coupling element, such that the main slider and the adjusting slider can be displaced, with respect to a common reference point, 
10.  (Currently Amended)  The method according to claim 9, wherein the driving of the main slider and the driving of the adjusting slider comprises: actuating a first drive unit which is coupled to the first drive cable of the main slider, and therefore moving at least one of the main slider and the adjusting slider, and actuating a second drive unit which is coupled to the second drive cable of the adjusting slider, and therefore moving the adjusting slider relative to the main slider, such that, 
11.  (Currently Amended)  The method according to claim 9, wherein the adjustment of a prescribed alignment angle (A) of the screen arrangement comprises: driving a gear which is coupled to the adjusting slider or the main slider and which engages with the first drive cable of the main slider and with the second drive cable of the adjusting slider.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bruegl et al. (Pub. No. US 2021/0162931 A1) discloses an apparatus for adjusting a screen arrangement for a vehicle roof, comprising:
 a main slider which is configured to be coupled to the screen arrangement and configured for pivoting the screen arrangement out and in (Figs. 1-7, element 51) and for displacing the screen arrangement (¶0076-0077: swiveling and/or displacement of the display unit 20), and
 an adjusting slider (element 52) which is configured to be coupled to the screen arrangement and configured for adjusting a prescribed alignment angle (A) of the screen arrangement (¶0068: second guide elements 52, coupling levers 53 and guide rails 55 having guideways 56, moving of the guide elements 51,52 in the guide rails 55 makes it possible to change between a position of non-use N and one or more positions of use G of the display unit 20),
¶0077-0078:  The drive unit 80 may consist, for example, of a first drive 81, for instance a first motor, for the first guide elements 51, the coupling to the motor being effected via a first drive means 83, for example in the form of a brush cable or helical cable…a second drive 82, for example a second motor, for the second guide elements 52, the coupling to the motor correspondingly being effected via a second drive means 84, for example likewise in the form of a brush cable or helical cable).
However, Bruegl et al. fail to teach “the main slider and the adjusting slider is displaceable, with respect to a common reference point, at different movement speeds, and such that with respect to a longitudinal axis (L) of the apparatus a spacing between the main slider and the adjusting slider and therefore an alignment angle (A) of the screen arrangement is adjustable in a prescribed manner by the adjusting slider, independently of a position set by the main slider,” as recited in claim 1.
Regarding claim 9, Bruegl et al. (Pub. No. US 2021/0162931 A1) discloses a method for adjusting a screen arrangement for a vehicle roof, comprising: 
driving a main slider, which is coupled to the screen arrangement in a pivotable manner, by means of displacement of a first drive cable (Figs. 1-7, ¶0077-0078:  The drive unit 80 may consist, for example, of a first drive 81, for instance a first motor, for the first guide elements 51, the coupling to the motor being effected via a first drive means 83, for example in the form of a brush cable or helical cable), and therefore pivoting the screen arrangement and configuring a folded-out state of the screen arrangement (Figs. 1-7, ¶0080: a display unit 20 swiveled out in a position of use G), and
 driving an adjusting slider, which is coupled to the screen arrangement in a pivotable manner, by displacement of a second drive cable, wherein the first drive cable of the main slider and the second drive cable of the adjusting slider are coupled to one another by a drive coupling element (¶0077-0078:  The drive unit 80 may consist, for example, of a first drive 81, for instance a first motor, for the first guide elements 51, the coupling to the motor being effected via a first drive means 83, for example in the form of a brush cable or helical cable…a second drive 82, for example a second motor, for the second guide elements 52, the coupling to the motor correspondingly being effected via a second drive means 84, for example likewise in the form of a brush cable or helical cable). 
However, Bruegl et al. fail to teach the feature of “the main slider and the adjusting slider can be displaced, with respect to a common reference point,  at different movement speeds, and therefore adjustment of a prescribed spacing between the main slider and the adjusting slider in relation to a longitudinal axis (L) of the vehicle roof and therefore adjustment of a prescribed alignment angle (A) of the screen arrangement is effected, independently of the configured folded-out state of the screen arrangement,” as recite in claim 9.
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1 and 9.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488